DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-20 considered unpatentable. See 35 U.S.C 102 rejection below.
Applicant is advised that the Notice of Allowance mailed 06/24/22 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities: Regarding claim 11, “a noise reduction system” should read “the noise reduction system” because the noise reduction system is first recited in claim 8.
Regarding claim 18, the preamble of claim 18 recites "The method of claim 1," however, claim 1 is directed to an MRI system. It appears the applicant intended for claim 18 to depend on the method of claim 17. For compact prosecution purposes, claim 18 are rejected on art below as if it depended on method claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadin (US 8,970,217 B1).
With respect to claim 1, Kadin discloses a magnetic resonance (MR) imaging system, comprising: a magnetics system having a plurality of magnetics components configured to produce magnetic fields for performing magnetic resonance imaging (Column 9, lines 23-31 disclosing static magnetic field component and RF field component considered as a plurality of magnetics components); and a noise reduction system configured to receive electromagnetic interference electrically coupled from a patient (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise)  and compensate for the electromagnetic interference during imaging of the patient (Column 10, lines 11-18 and 34-59 disclosing a mathematical process for identifying the noise component in the signal and subtracting said component from the interest signal. It should be understood that said mathematical process is performed by a processor that performs the signal processing of the MR signal. See process according to Column 12, line 10 using Matlab program to perform correcting algorithm. The correction step is during the reconstruction process performed by using Fourier transforming as seen on Column 8 and 13, lines 29-31 and 40-45 respectively wherein said process is considered as occurring during imaging of the patient since the correction and reconstruction is part of the imaging process of the patient).   
With respect to claim 2, Kadin discloses the noise reduction system is electrically coupled to a sensor (see Figure 2 disclosing a digital polarized Noise canceller coupled to X-coil and Y-coil considered as the sensors connected to the noise cancellation processor) configured to electrically couple the electromagnetic interference from the patient to the noise reduction system (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise. Therefore disclosing the digital polarized Noise canceller considered as the noise reduction system electrically coupled to the electromagnetic interference from the patient).   
With respect to claim 3, Kadin discloses the plurality of magnetics components include at least one radio frequency (RF) coil configured to, when operated, receive magnetic resonance signals emitted from a field of view of the MR imaging system (Column 9, lines 23-31, see coils X and Y in Figure 2); and the noise reduction system (See Figure 2, digital polarized Noise canceller) configured to reduce an impact of the electromagnetic interference on the magnetic resonance signals (Column 10, lines 11-18 and 34-59 disclosing the mathematical process for the canceller to follow in order to reduce the noise considered as the electric/electromagnetic interference).  
With respect to claim 4 , Kadin discloses the noise reduction system is configured to obtain samples of the electromagnetic interference and subtract a version of the samples from MR signals received via the magnetics system (Column 3, lines 36-47 wherein the signal of interest is considered as samples of the electromagnetic interference since it is a composite signal by containing signal pertaining to the region of interest with noise and the noise component is subtracted from said composite signal received from the MRI apparatus as discussed above having static field component to polarize the nuclei included therefore a magnetics system).   
With respect to claim 5, Kadin discloses the noise reduction system is configured to apply a transfer function to the samples (Column 10, lines 8-18 and 34-59 disclosing equation #12 to determine the amplitude of the body noise therefore considered as the apply a transfer function to subtract transformed versions of the samples from the MR signals).
With respect to claim 6, Kadin discloses the noise reduction system is configured to obtain calibration noise measurements of the electromagnetic interference and determine the transfer function using the calibration noise measurements (Column 10, lines 6-23 disclosing adjustments in area and scaling factor considered as calibration of the signal that includes the noise as discussed above).   
With respect to claim 7, Kadin discloses the noise reduction system is configured to estimate an amplitude and phase of the transfer function for each of a plurality of frequency bins of the transfer function using the calibration noise measurements (Column 10 and 12, lines 24-58 ad 38-56 respectively).   
With respect to claim 8, Kadin discloses an electric field detector (EFD) for a magnetic resonance (MR) imaging system, the EFD comprising (See Figure 2): at least one electrical conductor (see X-coil and Y-coil in Figure 2) configured for electrically coupling electromagnetic interference from a patient (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise) to a noise reduction system of the MR imaging system (see digital polarized noise canceller in Figure 2 connected to X-coil and Y-coil in Figure 2).  
With respect to claim 15, Kadin discloses a method of compensating for electromagnetic interference introduced by a patient into an imaging region of a magnetic resonance (MR) imaging system, the method comprising: using at least one electrical conductor of an electric field detector (EFD) (Column 9, lines 40-47 disclosing the pick-up coils detecting a noise component considered as the electromagnetic interference electrically coupled to the patient since the coil will pick up signals from the body which it should be understood to include effects from the static field in addition to the effects of the RF coil making the noise signal electromagnetic signal and not just electric signal containing noise) to electrically couple the electromagnetic interference from the patient to a noise reduction system of the MR imaging system (see digital polarized noise canceller in Figure 2 connected to X-coil and Y-coil in Figure 2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadin (US 8,970,217 B1) in view of Otake et al. (US 2019/0041476 A1).
With respect to claims 9 and 16, Kadin discloses the claimed invention as stated above except for at least one electrical conductor is configured for capacitively coupling to the patient. However, Otake discloses at least one electrical conductor is configured for capacitively coupling (see Figure 5 disclosing capacitors #422A in the RF coil. Since the RF coil having he capacitor #422A produces noise as stated in paragraph 0013, it is understood that the noise is capacitively coupled to the patient). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have at least one electrical conductor is configured for capacitively coupling as taught by Otake with Kadin’s RF coil for the purpose of disclosing a known component of an RF antenna for tuning said antenna or coil to a desired frequency (see paragraphs 0063-0065). 
With respect to claim 12, Kadin discloses the at least one electrical conductor is configured for attaching to a magnetic component of the MRI imaging system (Column 9, lines 23-47).  
69With respect to claim 14, Kadin discloses the claimed invention as stated above except for the magnetic component is a radio frequency component comprising a housing formed to accommodate a portion of the patient's anatomy, and the at least one electrical conductor is configured for attaching to at least one interior surface of the housing. However, Otake discloses the magnetic component is a radio frequency component comprising a housing formed to accommodate a portion of the patient's anatomy, and the at least one electrical conductor is configured for attaching to at least one interior surface of the housing (see Figure 2 having coil for receiving #161 located within the MR system and wherein the patient/subject is located within said MR apparatus). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have the magnetic component is a radio frequency component comprising a housing formed to accommodate a portion of the patient's anatomy, and the at least one electrical conductor is configured for attaching to at least one interior surface of the housing as taught by Otake with Kadin’s MR classical apparatus for the purpose of disclosing the arrangement of the known classical MRI apparatus as disclosed by Kadin with further detail by showing known housing for containing the known electrical and magnetic components forming the MRI apparatus as a whole. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kadin (US 8,970,217 B1) and Otake et al. (US 2019/0041476 A1) in view of Randell (US 2014/0191757 A1).
With respect to claim 10, Kadin and Otake disclose the claimed invention as stated above except for one or more flexible printed circuit boards (PCBs) having the at least one electrical conductor thereon. However, Randell discloses one or more flexible printed circuit boards (PCBs) having the at least one electrical conductor thereon (see Figure 1 showing a flexible PBC #1 having the RF coil element #2 considered as the claimed electrical conductor; also see paragraphs 0047-0049 and claim 16 indicating the flexibility of said PCB). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have one or more flexible printed circuit boards (PCBs) having the at least one electrical conductor thereon as taught by Randell with Kadin and Otake’s coil/antenna for the purpose of disclosing a known RF arrangement in the art for transmitting and receiving MR signals and that is configured to occupy a reduced space for a better fit to a variety of devices including a device with more limited space requiring smaller components.  
With respect to claim 11, the combination of Kadin in view of Otake in view of Randell as described above with respect to claims 8-10 discloses wherein the one or more flexible PCBs are configured for coupling to a noise reduction system of the MR imaging system via at least one electrical connector (combination of Kadin in view of Otake in view of Randell as modified in claim 10 would necessarily meet the claimed limitations because the conductor coupled to the noise reduction system as established as claim 8 is located on a flexible PCB as established in claim 10.  Therefore, the flexible PCB is necessarily coupled to the noise reduction system by way of, at least, the conductor).   

Claims 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadin (US 8,970,217 B1) and Otake et al. (US 2019/0041476 A1) in view of Takamori et al. (US 2001/0010464 A1).
With respect to claim 13 and 17, Kadin discloses the claimed invention as stated above except for an electromagnetic shielding configured to be positioned between the magnetic component and the at least one electrical conductor, wherein the magnetic component comprises at least one radio frequency coil, and the electromagnetic shielding is configured to be positioned between the at least one radio frequency coil and the at least one electrical conductor. However, Takamori discloses an electromagnetic shielding (see paragraphs 0181-0185) configured to be positioned between the magnetic component and the at least one electrical conductor, wherein the magnetic component comprises at least one radio frequency coil, and the electromagnetic shielding is configured to be positioned between the at least one radio frequency coil and the at least one electrical conductor (see Figure 5 disclosing the RF coil #2233 that is covered with the RF shield therefore separating the RF coil from other electrical conducting elements like gradients #2202 by positioning said shield between said components.) Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have an electromagnetic shielding configured to be positioned between the magnetic component and the at least one electrical conductor, wherein the magnetic component comprises at least one radio frequency coil, and the electromagnetic shielding is configured to be positioned between the at least one radio frequency coil and the at least one electrical conductor as taught by Takamori with Kadin and Otake’s RF structure for the purpose of isolating the RF coil from the outside and against noise from the gradient coil eddy currents and prevent the RF from causing interference with other medical devises or other electronic equipment nearby.  
With respect to claim 18, Kadin discloses the step of obtaining samples of the electromagnetic interference from the EFD; applying a transfer function to the samples; and subtracting transformed versions of the samples from MR signals received via a magnetics system of the MR imaging system (Column 3, lines 36-47 wherein the signal of interest is considered as samples of the electromagnetic interference since it is a composite signal by containing signal pertaining to the region of interest with noise and the noise component is subtracted from said composite signal received from the MRI apparatus as discussed above having static field component to polarize the nuclei included therefore a magnetics system). 
With respect to claim 19, Kadin discloses the step of obtaining calibration noise measurements of the electromagnetic interference and determining the transfer function using the calibration noise measurements (Column 10, lines 6-23 disclosing adjustments in area and scaling factor considered as calibration of the signal that includes the noise as discussed above).  
With respect to claim 20, Kadin discloses the step of estimating an amplitude and phase of the transfer function for each of a plurality of frequency bins of the transfer function using the calibration noise measurements (Column 10 and 12, lines 24-58 ad 38-56 respectively). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO not relied upon discloses different MR systems with noise correction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866